873 F.2d 1439Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Lester KIRBY, Plaintiff-Appellant,v.AMERICAN HEALTH INDUSTRIES CORP. HEADQTRS.;  Jim Mount;Officer Moore;  Officer Wilkins;  Officer Jordan;  OfficerCallahan;  Officer Edwards;  Harry Allsbrook;  OfficerKeeter;  J.E.N. Jewels Notification Department, Defendants-Appellees.
No. 88-7358.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 10, 1989.Decided:  April 7, 1989.

Robert Lester Kirby, appellant pro se.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Lester Kirby appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Kirby v. American Health Industries Corp. Headqtrs., C/A No. 88-769-CRT (E.D.N.C. Dec. 12, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.



*
 Kirby contends in his informal brief that the district court should have appointed counsel and he requests a jury trial.  Because Kirby did not raise these issues before the district court they were not addressed.  These issues cannot be addressed for the first time on appeal